Exhibit 10.13

February 26, 2008

Union Street Acquisition Corp.

102 South Union Street

Alexandria, Virginia 22314

Re: Purchase of Shares of Common Stock

Ladies and Gentlemen:

This letter will confirm the agreement of the undersigned to purchase 375,000
shares of common stock of Union Street Acquisition Corp. (the “Company”) (the
“Shares”) from the Company at a price of $8.00 per share upon the terms and
conditions set forth herein.

1.    Purchase of Shares; Registration Rights. Subject to the terms and
conditions set forth herein, the undersigned agrees to purchase the Shares from
the Company at a price of $8.00 per share. The purchase of the Shares shall be
consummated within five days following the closing, if any, of the Company’s
proposed acquisition of Archway Marketing Services, Inc. (the “Acquisition”).
Notwithstanding the foregoing, if mutually agreed between the undersigned and a
special committee of the Board of Directors of the Company, the undersigned may
fulfill some or all of the obligation to purchase the Shares by purchasing
shares of common stock of the Company in the open market (“Market Shares”) prior
to or within five days following the completion of the Acquisition and in such
event, the $3,000,000 worth of Shares that the undersigned is required to
purchase from the Company shall be reduced dollar for dollar by the amount the
undersigned spends on such purchases. Any such purchases of Market Shares shall
be made in compliance with all applicable laws, including Rule 10b-18,
Regulation M and other applicable laws. Any Shares purchased pursuant to this
agreement shall have all of the same rights and privileges as Registrable
Securities under that certain Registration Rights Agreement, dated as of
February 9, 2007, by and among the Company and each of the investors party
thereto.

2.    Transfer Restrictions. The undersigned will not assign, alienate, pledge,
attach, sell or otherwise transfer or encumber (each, a “ transfer “), directly
or indirectly, any of the Shares or Market Shares until 365 days following the
date of the consummation of the Acquisition, except to a Permitted Transferee.
Any transfers of such securities to a Permitted Transferee will be made in
accordance with applicable securities laws. Any transfer of securities pursuant
to this Paragraph 2 after the date hereof will be subject to the condition that
the Permitted Transferee has agreed in writing to be bound by the terms of this
Paragraph 2. “Permitted Transferee” means (i) the Company, any of the Company’s
officers, directors and employees, any Affiliates or Family Members of such
individuals, (ii) any charitable organization, (iii) any individual pursuant to
a qualified domestic relations order, (iv) if the transferor is a corporation,
partnership or limited liability company, any stockholder, partner or member of
the transferor and (v) any individual or entity by virtue of laws or agreements
governing descent or distribution upon the death or dissolution of the
transferor. “ Affiliate “ has the meaning set forth in Rule 405 under the
Securities Act of 1933, as amended and in effect on



--------------------------------------------------------------------------------

the date hereof (the “Securities Act”). “Family Member” of a person means such
person’s present spouse and/or domestic partner, parents, lineal ascendants or
descendants or any siblings of any of the foregoing, any descendants of any
sibling of such person, or any estate planning vehicle formed primarily for the
benefit of such person or any of the foregoing persons.

3.    Representations and Warranties. The undersigned represents and warrants
that:

(a)    The undersigned understands that the Company has determined that the
exemption from the registration provisions of the Securities Act provided by
Regulation D is applicable to the offer and sale of the Shares, based, in part,
upon the representations, warranties and agreements made by the undersigned
herein.

(b)    Except as set forth herein, no representations or warranties have been
made to the undersigned by the Company or any agent, employee or affiliate of
the Company and in entering into this transaction, the undersigned is not
relying upon any information other than the results of independent investigation
by the undersigned.

(c)    The undersigned has full power and authority to execute and deliver this
agreement and to perform the obligations of the undersigned hereunder and this
agreement is a legally binding obligation of the undersigned in accordance with
its terms.

(d)    Regulation D.

(i) The undersigned understands and acknowledges that: (A) the Shares acquired
pursuant to this agreement have not been and will not be registered under the
Securities Act and are being sold in reliance upon an exemption from
registration afforded by Regulation D; and that such shares have not been
registered with any state securities commission or authority; (B) pursuant to
the requirements of Regulation D, the Shares may not be transferred, sold or
otherwise exchanged unless in compliance with the provisions of Regulation D
and/or pursuant to registration under the Securities Act, or pursuant to an
available exemption thereunder; and (C) the Company is under no obligation to
register the Shares under the Securities Act or any state securities law, or to
take any action to make any exemption from any such registration provisions
available.

(ii) The undersigned is an accredited investor within the meaning of Rule 501 of
Regulation D, is knowledgeable, sophisticated and experienced in making, and is
qualified to make, decisions with respect to investment shares representing an
investment decision like that involved in the purchase of the Shares.

(iii) The undersigned is purchasing the Shares for his, her or its own account
for investment only and has no intention of selling or distributing the Shares
and no other person has any interest in or participation in the Shares or any
right, option, security interest, pledge or other interest in or to the Shares.
The undersigned recognizes that an investment in the Shares involves a high
degree of risk, including a risk of total loss of the undersigned. The
undersigned understands, acknowledges and agrees that it must bear the economic
risk of its investment in the Shares for an indefinite period of time and has
knowledge and experience in financial and business matters such that it is
capable of evaluating the risks of



--------------------------------------------------------------------------------

the investment in the Shares and the undersigned understands, acknowledges and
agrees that prior to any such offer or sale, the Company may require, as a
condition to effecting a transfer of the Shares, an opinion of counsel,
acceptable to the Company, as to the registration or exemption therefrom under
the Securities Act and any state securities acts, if applicable.

(iv) The undersigned acknowledges that the Shares will bear a legend in
substantially the following form:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE (THE “SECURITIES”) HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”)
OR ANY STATE SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE
DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT AND UNDER APPLICABLE
STATE SECURITIES LAWS OR THE COMPANY SHALL HAVE RECEIVED AN OPINION OF ITS
COUNSEL THAT REGISTRATION OF SUCH SECURITIES UNDER THE SECURITIES ACT AND UNDER
THE PROVISIONS OF APPLICABLE STATE SECURITIES LAWS IS NOT REQUIRED.

This letter agreement constitutes the entire agreement and understanding between
the parties with respect to the subject matter hereof and supersedes all prior
agreements and understandings (whether written or oral) between the parties
relating to such subject matter. None of the parties shall be liable or bound to
any other party in any manner by any representations and warranties or covenants
relating to such subject matter except as specifically set forth herein.

This letter agreement shall be governed by and construed in accordance with the
laws of the State of Delaware, without regard to the principles of conflicts of
laws thereof.

No term or provision of this letter agreement may be amended, changed, waived,
altered or modified except by written instrument executed and delivered by the
party against whom such amendment, change, waiver, alteration or modification is
to be enforced.

 

/s/ Clay Perfall Clay Perfall

 

 

Accepted and agreed:

 

Union Street Acquisition Corp.

By:   /s/ Brian H. Burke  

Name: Brian H. Burke

Title: Chief Financial Officer

 